DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Invention I, claims 1-12 and 16-18, in the reply filed on 1/19/2021 is acknowledged.  In view of the Response and further consideration, the previous restriction requirement has been withdrawn.  Claims 1-20 are now pending.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The phrase “major portion” needs to be defined.
5.    Claims 16-20 are ultimately dependent upon dependent claim 7, and they are indefinite for the same reasons.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



7.	Claims 1-12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loo et al. (US 2015/0143608).
Loo et al. disclose a glove comprising a latex such as highly carboxylated acrylonitrile-butadiene material and filler particles such as aluminum potassium silicates (claims 1, 3 and 6, Table 4).
Claims 2-6 and 16-20 are inherent properties based on the substantially the same composition as claimed.
The limitations of claim 7 can be found in Loo et al. at Table 4, where it discloses the carboxylated butadiene acrylonitrile.
The limitations of claims 9 and 10 can be found in Loo et al. at claim 10, where it discloses the dipping formed glove.
The limitations of claims 11 and 12 can be found in Loo et al. at [0060], where it discloses the unsupported gloves.

Allowable Subject Matter
8.	Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed method of forming the polymeric protective garment.

Conclusion


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HUI H CHIN/Primary Examiner, Art Unit 1762